PER CURIAM
This case is on remand from the Oregon Supreme Court for the second time. Greenwood Products v. Greenwood Forest Products, 238 Or App 468, 242 P3d 723 (2010) (Greenwood I), rev’d in part and rem’d, 351 Or 604, 273 P3d 116 (2012) (Greenwood II), on remand, 264 Or App 1, 330 P3d 662 (2014) (Greenwood III), rev’d and rem’d, 357 Or 665, 359 P3d 219 (2015) (Greenwood IV). A recitation of the facts would not benefit the bench, the bar, or the public.
Suffice it to say, defendants (Forest Products) raised seven assignments of error on appeal, and plaintiffs (Greenwood) raised a single assignment of error on cross-appeal. The Supreme Court rejected Forest Products’ first through fourth and sixth assignments of error in Greenwood II and Greenwood IV. In Greenwood I, with regard to Forest Products’ seventh and final assignment of error, we concluded that Forest Products — who was awarded attorney fees as the prevailing party on its counterclaim for nonpayment of the promissory notes — was also entitled to recover expert expenses, and we remanded for the trial court to award reasonable expert expenses to Forest Products. 238 Or App at 482-85. We also rejected Greenwood’s cross-appeal on preservation grounds. Id. at 485-86. Because Greenwood did not challenge those two determinations in the Supreme Court, see Greenwood II, 351 Or at 615 n 8; Greenwood IV, 357 Or at 676-78, we adhere to our reasoning in Greenwood I concerning those determinations and readopt it here. As instructed by the Supreme Court in Greenwood IV, we have now considered Forest Products’ fifth assignment of error concerning purported instructional error and the part of Forest Products’ seventh assignment of error concerning the award of attorney fees to Greenwood, and we reject them without written discussion.
On appeal, (1) general judgment affirmed; (2) plaintiffs’ attorney fee award in supplemental judgment on breach of contract claim affirmed; (3) defendants’ attorney fee award in supplemental judgment on counterclaim for nonpayment of promissory notes remanded for the court to award reasonable expert expenses to defendants. On cross-appeal, affirmed.